Citation Nr: 1241219	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-25 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for diabetes mellitus, type II.  The claims file was subsequently transferred to the RO in Wilmington, Delaware for further handling.

The issue on appeal was last before the Board in November 2011 when the claim was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In May 2012, the Court remanded the claim of entitlement to service connection for diabetes mellitus back to the Board for action consistent with a joint motion for remand which had been submitted earlier.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming that his diabetes mellitus was the result of exposure to herbicides while he was in Vietnam during active duty.  He has alleged that, while stationed in Japan, he made daily trips to Vietnam as a courier.  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases, to include diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

In November 2011, the Board denied service connection for diabetes mellitus by holding that the evidence of record did not support a finding that the Veteran had ever set foot in Vietnam.  The joint motion for remand found fault in the Board's denial of service connection on the sole basis that there was a lack of corroboration of service in Vietnam in the record.  The joint motion for remand directed the Board to consider application of 38 U.S.C.A. § 1154(a) which requires consideration to be accorded the time, place and circumstances of service particularly in light of the fact that the Veteran was assigned to the U. S. Air Force Pacific Postal and Courier Region in Japan.  

In order to consider application of 38 U.S.C.A. § 1154(a), the Board finds additional evidentiary development is required.  The Board is unable to determine on its face if the U. S. Air Force Pacific Postal and Courier Region in Japan encompassed Vietnam in its region of authority.  Furthermore, the Veteran's service personnel records reveal his main military occupation while in the Air Force was administrative specialist with a related civilian occupation being general clerk.  Again, the Board is unable to determine from its face whether the Veteran's duties as an administrative specialist would also encompass acting as a courier.  It appears to the Board that a courier would be a separate job category especially based on the name of the command which specifically references work as a courier.  Based on the above, the Board finds that a remand is required in order to determine the area of assignment of the U. S. Air Force Pacific Postal and Courier Region in Japan and whether it would include Vietnam and also to obtain evidence regarding what duties an administrative specialist might perform in this command and whether there is a separate job description for courier.  

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remanded by this decision.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA, if appropriate-prior to adjudicating the claim remanded by this decision.

Accordingly, the case is REMANDED for the following action:

1.   Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  Assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Contact the appropriate service department and request the following:

The service department should make a determination as to what the Veteran's duty assignments were while stationed in Japan and whether it is as likely as not that these assignments could entail possible trips to Vietnam as a courier.  A determination must be made as to whether the U. S. Air Force Pacific Postal and Courier Region had a job description specifically for couriers.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.

5.  If the benefit for which an appeal has been perfected remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


